[Cite as State v. Pearson, 2021-Ohio-520.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                     CHAMPAIGN COUNTY

 STATE OF OHIO                                    :
                                                  :
         Plaintiff-Appellee                       :   Appellate Case No. 2020-CA-11
                                                  :
 v.                                               :   Trial Court Case No. 2019-CR-190
                                                  :
 SHELDON K. PEARSON                               :   (Criminal Appeal from
                                                  :   Common Pleas Court)
         Defendant-Appellant                      :
                                                  :

                                             ...........

                                             OPINION

                           Rendered on the 26th day of February, 2021.

                                             ...........

SAMANTHA B. WHETHERHOLT, Atty. Reg. No. 0092010, Assistant Prosecuting
Attorney, Champaign County Prosecutor’s Office, 200 North Main Street, Urbana, Ohio
43078
       Attorney for Plaintiff-Appellee

TRAVIS DUNNINGTON, Atty. Reg. No. 0096519, 117 South Main Street, Suite 400,
Dayton, Ohio 45422
      Attorney for Defendant-Appellant

                                             .............




WELBAUM, J.
                                                                                      -2-


       {¶ 1} Defendant-appellant, Sheldon K. Pearson, appeals from his conviction in the

Champaign County Court of Common Pleas after he pled guilty to one count of

aggravated possession of drugs and one count of failure to appear as required by

recognizance. In support of his appeal, Pearson claims that the trial court erred by

imposing consecutive sentences.       Pearson also claims that the trial court erred by

accepting his guilty plea to the failure-to-appear charge because the charging indictment

was defective in that it did not include all essential elements of that offense. For the

reasons outlined below, the judgment of the trial court will be affirmed.



                           Facts and Course of Proceedings

       {¶ 2} On August 5, 2019, a Champaign County Grand Jury returned an indictment

charging Pearson with one count of aggravated trafficking in drugs, a fourth-degree

felony, and one count of aggravated possession of drugs, a fifth-degree felony. The trial

court thereafter released Pearson on a personal recognizance bond and ordered Pearson

to appear for an arraignment hearing on August 26, 2019. However, Pearson failed to

appear, and the trial court issued a capias for his arrest. Shortly thereafter, Pearson

telephoned the trial court and explained that he had been mistaken about the time of the

arraignment hearing. As a result, the arraignment hearing was continued to later in the

day on August 26th.      Pearson thereafter appeared at the arraignment hearing and

entered a plea of not guilty to the indicted charges. The trial court then recalled the

capias and reinstated Pearson’s personal recognizance bond.

       {¶ 3} On September 5, 2019, the trial court was advised that Pearson had violated

the conditions of his bond by testing positive for cocaine, methamphetamine,
                                                                                          -3-


amphetamine, MDMA, alcohol, and THC. Although it found Pearson guilty of the bond

violation, the trial court continued Pearson’s personal recognizance bond.         The trial

court, however, advised Pearson that his bond violation would be a sentencing factor if

he were convicted, and that he would be incarcerated pending his trial if he violated his

bond again.

       {¶ 4} Three weeks after the trial court continued Pearson’s personal recognizance

bond, Pearson’s pretrial services officer notified the trial court of another bond violation.

Specifically, it was alleged that Pearson failed to attend two pretrial services appointments

on September 6 and 20, 2019, and several TCN counseling treatment sessions. As a

result of these alleged violations, the matter was set for a bond violation hearing on

October 3, 2019. Pearson failed to attend the hearing.

       {¶ 5} Due to Pearson’s failure to attend the bond violation hearing, the trial court

suspended Pearson’s personal recognizance bond and issued a capias for his arrest.

Pearson was also indicted on one count of failure to appear as required by recognizance

in violation of R.C. 2937.29 and R.C. 2937.99(A)/(B), a felony of the fourth degree.

       {¶ 6} On October 25, 2019, after Pearson was taken into custody, Pearson

appeared at an arraignment hearing for the failure-to-appear charge and pled not guilty

to the failure-to-appear charge; the trial court continued the suspension of Pearson’s

bond. Then, on November 7, 2019, the trial court released Pearson on a bail bond in the

sum of $10,000.      The bail bond included several standard and special conditions.

These conditions included, but were not limited to, Pearson’s being placed on house

arrest via electronic home monitoring and his not possessing or using any controlled

substances.
                                                                                         -4-


       {¶ 7} On December 16, 2019, the trial court held a hearing on Pearson’s alleged

bond violations. During the hearing, the trial court found Pearson guilty of the earlier

violations for failing to attend two pretrial services appointments and several TCN

counseling treatment sessions. Also during this hearing, Pearson admitted to violating

his bond by failing to attend the October 3, 2019 bond violation hearing. Pearson further

admitted to violating his bond on December 12, 2019, by testing positive for THC. The

trial court found Pearson guilty of all the admitted bond violations and continued his bond

with the modification that Pearson’s brother was not permitted to visit his residence for

any reason.

       {¶ 8} Following the bond violation hearing, Pearson pled guilty to aggravated

possession of drugs and failure to appear as required by recognizance. In exchange for

Pearson’s guilty plea, the State agreed to dismiss the charge for aggravated trafficking in

drugs and to recommend a presentence investigation (“PSI”) for purposes of sentencing.

The State also agreed to recommend community control sanctions with special conditions

if Pearson had no criminal history other than what was disclosed in his discovery packet.

It was agreed that if Pearson’s PSI revealed any additional criminal history, or if Pearson

was charged with another criminal offense or violated the conditions of his bond, the State

was not bound to its recommendation of community control. Pearson further agreed to

pay court costs and any court-appointed counsel fees that may be imposed at sentencing.

       {¶ 9} After conducting a plea colloquy, the trial court accepted Pearson’s guilty

plea, ordered a PSI, and scheduled the matter for sentencing on January 9, 2020. Then,

one day after Pearson entered his guilty plea, the trial court received notice of an alleged

bond violation for Pearson’s failing to abide by his house arrest. Specifically, it was
                                                                                        -5-


alleged that on December 16, 2019, Pearson engaged in unauthorized travel to a

McDonalds in Urbana, Ohio. In light of this allegation, the trial court scheduled a bond

violation hearing to take place at the time of Pearson’s sentencing hearing.

       {¶ 10} On December 30, 2019, the trial court received notice of two more alleged

bond violations.   It was alleged that on December 23, 2019, Pearson engaged in

unauthorized travel to a business in St. Paris, Ohio, and that on December 25, 2019,

Pearson engaged in unauthorized travel to a residence in St. Paris, Ohio. The trial court

ordered these alleged bond violations to also be heard at the time of Pearson’s sentencing

hearing.

       {¶ 11} On January 7, 2020, the trial court received yet another notice of Pearson’s

violating his bond. This time it was alleged that on January 6, 2020, Pearson engaged

in unauthorized travel to a residence in St. Paris, Ohio, and allowed the battery in his

electronic home monitoring device to go uncharged. Again, the trial court ordered these

allegations to be heard at the time of Pearson’s sentencing hearing. The trial court also

suspended Pearson’s bond and issued a capias for his arrest.

       {¶ 12} On January 9, 2020, Pearson failed to appear at his sentencing hearing.

Pearson was thereafter arrested on February 25, 2020.         The sentencing and bond

violation hearings were then rescheduled for March 3, 2020.         At the bond violation

hearing, Pearson admitted to all the alleged bond violations and the trial court found him

guilty of the violations.   The trial court thereafter advised the State that, in light of

Pearson’s bond violations, the State was no longer bound by its agreement to recommend

community control sanctions at sentencing.

       {¶ 13} During the sentencing hearing, the trial court found that pursuant to R.C.
                                                                                        -6-


2929.13(B)(1)(b), Pearson was not amenable to community control sanctions because of

his bond violations and because he had previously served a prison term. The trial court

then sentenced Pearson to 9 months in prison for aggravated possession of drugs and

18 months in prison for failure to appear as required by recognizance. The trial court

ordered those sentences to be served consecutively for a total prison term of 27 months.

The trial court also ordered Pearson to pay a $250 fine, court costs, and court-appointed

counsel fees.

       {¶ 14} Pearson now appeals from his conviction, raising two assignments of error

for review.



                                First Assignment of Error

       {¶ 15} Under his first assignment of error, Pearson contends that the trial court

erred by imposing consecutive sentences. Although Pearson does not dispute that the

trial court made the statutorily-required findings for imposing consecutive sentences

under R.C. 2929.14(C)(4), Pearson asserts that his sentence should be vacated because

those findings were not supported by the record. We disagree.

       {¶ 16} Pursuant to R.C. 2929.14(C)(4), a trial court may impose consecutive

sentences if it finds that: (1) consecutive service is necessary to protect the public from

future crime or to punish the offender; (2) consecutive sentences are not disproportionate

to the seriousness of the offender’s conduct and to the danger the offender poses to the

public; and (3) one or more of the following three findings are satisfied:

       (a)      The offender committed one or more of the multiple offenses while

                the offender was awaiting trial or sentencing, was under a sanction
                                                                                              -7-


              imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the

              Revised Code, or was under post-release control for a prior offense.

       (b)    At least two of the multiple offenses were committed as part of one

              or more courses of conduct, and the harm caused by two or more of

              the multiple offenses so committed was so great or unusual that no

              single prison term for any of the offenses committed as part of any

              of the courses of conduct adequately reflects the seriousness of the

              offender's conduct.

       (c)    The offender’s history of criminal conduct demonstrates that

              consecutive sentences are necessary to protect the public from

              future crime by the offender.

R.C. 2929.14(C)(4)(a)-(c).

       {¶ 17} “[A] trial court is required to make the findings mandated by R.C.

2929.14(C)(4) at the sentencing hearing and incorporate its findings into its sentencing

entry[.]” State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, syllabus.

“[W]here a trial court properly makes the findings mandated by R.C. 2929.14(C)(4), an

appellate court may not reverse the trial court’s imposition of consecutive sentences

unless it first clearly and convincingly finds that the record does not support the trial court's

findings.” State v. Withrow, 2016-Ohio-2884, 64 N.E.3d 553, ¶ 38 (2d Dist.). See also

State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 22 (“R.C.

2953.08(G)(2)(a) compels appellate courts to modify or vacate sentences if they find by

clear and convincing evidence that the record does not support any relevant findings

under * * * [R.C. 2929.14(C)(4)]”). This is a very deferential standard of review, as “the
                                                                                         -8-


question is not whether the trial court had clear and convincing evidence to support its

findings, but rather, whether we clearly and convincingly find that the record fails to

support the trial court's findings.” (Citation omitted.) Withrow at ¶ 38. In applying that

standard of review, “the consecutive nature of the trial court’s sentencing should stand

unless the record overwhelmingly supports a contrary result.” (Citation omitted.) Id. at

¶ 39.

        {¶ 18} As previously noted, Pearson does not dispute that the trial court made the

consecutive-sentence findings required by R.C. 2929.14(C)(4) at the sentencing and in

the sentencing entry. Indeed, the record establishes that the trial court found that: (1)

consecutive sentences were necessary to protect the public from future crime and to

punish Pearson; (2) consecutive sentences were not disproportionate to the seriousness

of Pearson’s conduct and the danger he poses to the public; (3) Pearson committed one

or more of his offenses while he was awaiting trial or sentencing; and (4) Pearson’s history

of criminal conduct demonstrates that consecutive sentences are necessary to protect

the public from future crime by him.

        {¶ 19} Pearson contends, however, that the record does not support these

findings. Specifically, Pearson claims that the record does not support a finding that

consecutive sentences were necessary to protect the public from future crime by him or

that consecutive sentences were not disproportionate to the danger he poses to the

public. To support this claim, Pearson argues that his convicted criminal behavior—

possessing a small amount of methamphetamine and failing to appear at court—did not

jeopardize the health and safety of anyone but himself.

        {¶ 20} Nevertheless, for purposes of sentencing, this court “ ‘is not confined to
                                                                                         -9-


[considering] the evidence that strictly relates to the conviction offense because the court

is no longer concerned * * * with the narrow issue of guilt.’ ” State v. Waggoner, 2d Dist.

Montgomery No. 28453, 2020-Ohio-212, ¶ 12, quoting State v. Bowser, 186 Ohio App.3d

162, 2010-Ohio-951, 926 N.E.2d 714, ¶ 14 (2d Dist.). Sentencing courts may consider

“facts related to charges that were dismissed pursuant to a plea bargain, and allegations

contained in a PSI report.” State v. Bautista, 2d Dist. Clark No. 2015-CA-74, 2016-Ohio-

5436, ¶ 12, citing State v. Clemons, 2d Dist. Montgomery No. 26038, 2014-Ohio-4248,

¶ 8; Bowser at ¶ 15; State v. McNeil, 2d Dist. Clark No. 2019-CA-51, 2020-Ohio-3202,

¶ 14.

        {¶ 21} The record establishes that Pearson had a third charge for aggravated

trafficking in drugs that was dismissed pursuant to a plea agreement. Concerning that

charge, the PSI report indicated that law enforcement officers discovered several items

of drug paraphernalia inside of Pearson’s residence. The officers also discovered three

individuals in the home using methamphetamine with Pearson.             Two of the three

individuals were on probation and one of them had a warrant for her arrest. When

interviewed by the officers, Pearson admitted to giving methamphetamine to the individual

with the warrant and to using methamphetamine himself. Because Pearson’s criminal

conduct involved him providing individuals with drugs and a place to use drugs, we cannot

say that the record clearly and convincingly fails to support the trial court’s finding that

there was a need to protect others from Pearson’s criminal conduct and to punish him.

        {¶ 22} We also cannot say that the record clearly and convincingly fails to support

the trial court’s finding that consecutive sentences were not disproportionate to the danger

Pearson posed to the public, as Pearson had an extensive criminal record. Between
                                                                                          -10-


1995 and 1999, Pearson received juvenile adjudications for assault, theft, counterfeit

controlled substance, and criminal trespass. Then, over the next 20 years, Pearson

received felony convictions for receiving stolen property, breaking and entering, theft,

burglary, complicity to felonious assault, menacing by stalking, telecommunications

harassment, domestic violence, and forgery. Pearson also had multiple OVI convictions,

community control violations, and several misdemeanor convictions for assault, criminal

trespass, underage consumption, disorderly conduct, driving under suspension,

telephone harassment, theft, receiving stolen property, possession of drugs, possession

of drug paraphernalia, and unauthorized use of property.

       {¶ 23} Although Pearson does not dispute his criminal history, he argues that the

record failed to support the trial court’s finding under R.C. 2929.14(C)(4)(c), i.e., that his

criminal history demonstrated a need to protect the public from future crime by him. We

could not disagree more.      The PSI report established that Pearson had continually

flouted the law over the past 24 years by engaging in a wide range of criminal activity that

involved violence, drugs, alcohol, theft, and deception. The PSI also established that

Pearson had not responded favorably to past sanctions, which included several fines,

probation, substance abuse treatment, and multiple jail and prison sentences. Given the

nature and extent of Pearson’s criminal record and his unfavorable response to

previously-imposed sanctions, we cannot say that the record clearly and convincingly

failed to support the trial court’s finding that Pearson’s criminal history demonstrated a

need to protect the public from future crime by him.

       {¶ 24} That said, even if the record had not supported the trial court’s criminal-

history finding under R.C. 2929.14(C)(4)(c), the trial court also made a finding under R.C.
                                                                                         -11-


2929.14(C)(4)(a), i.e., that Pearson committed one or more of the multiple offenses

while he was awaiting trial or sentencing. This finding is not in dispute and was not

unsupported by the record, as Pearson committed the offense of failure to appear as

required by recognizance while he was awaiting trial/sentencing. Because only one of

the three findings under division (a) through (c) of R.C. 2929.14(C)(4) must be present,

the trial court’s finding under division (a) was sufficient to impose consecutive sentences.

Therefore, for all the foregoing reasons, Pearson’s claim that the record failed to support

the trial court's consecutive-sentence findings lacks merit.

       {¶ 25} Pearson’s first assignment of error is overruled.



                             Second Assignment of Error

       {¶ 26} Under his second assignment of error, Pearson contends that the trial court

erred by accepting his guilty plea to failure to appear as required by recognizance in

violation of R.C. 2937.29 and R.C. 2937.99(A) and (B). In support of this claim, Pearson

argues that the charging indictment was defective because it did not specify that Pearson

had been released on his own recognizance, but simply stated that he “fail[ed] to appear

as required by recognizance.”       Pearson asserts that being released on his own

recognizance was an essential element of the offense at issue, and that the failure to

include that element in the indictment warrants vacating his conviction.          Pearson,

however, waived this claim for appeal.

       {¶ 27} This court has consistently held that “a defendant waives any deficiency in

the indictment by failing to object to the indictment and pleading guilty to the offense.”

State v. Edwards, 2d Dist. Montgomery No. 22648, 2009-Ohio-1408, ¶ 34, citing State v.
                                                                                        -12-


Barton, 108 Ohio St.3d 402, 2006-Ohio-1324, 844 N.E.2d 307, ¶ 73; State v. Easter, 2d

Dist. Montgomery No. 22487, 2008-Ohio-6038, ¶ 27; State v. Portis, 2d Dist. Clark No.

2008-CA-62, 2009-Ohio-3770, ¶ 4; State v. Akhmedov, 2d Dist. Montgomery No. 28185,

2019-Ohio-3586, ¶ 10. “This is true even when an indictment fails to include an essential

element of the charged offense.” (Citations omitted.) Portis at ¶ 4.

       {¶ 28} Pearson concedes that he did not object to the alleged deficiency in the

indictment at the trial court level and that he has waived all but plain error for appeal.

See State v. Baker, 2018-Ohio-3925, 119 N.E.3d 987, ¶ 12 (2d Dist.) (“[a]n objection to

an indictment that is not raised prior to trial or entering a plea as required by Crim.R.

12(C)(2) is waived unless it constitutes plain error”). “An error qualifies as plain error

only if the error is obvious and but for the error the outcome of the proceeding clearly

would have been otherwise.” (Citation omitted.) State v. Molen, 2d Dist. Montgomery

No. 21941, 2008-Ohio-6237, ¶ 9. “The burden of demonstrating plain error is on the

party asserting it.”   State v. Quarterman, 140 Ohio St.3d 464, 2014-Ohio-4034, 19

N.E.3d 900, ¶ 16, citing State v. Payne, 114 Ohio St.3d 502, 2007-Ohio-4642, 873 N.E.2d

306, ¶ 17.

       {¶ 29} In an attempt to establish plain error, Pearson cites this court’s holding in

State v. Yslas, 2007-Ohio-5646, 173 Ohio App.3d 396 (2d Dist.). In Yslas, count two of

the defendant’s indictment included a fourth-degree felony charge for possession of crack

cocaine “in an amount that equals or exceeds five grams but is less than twenty-five

grams” in violation of R.C. 2925.11(C)(4)(b).     (Emphasis added.) Id. at ¶ 12. The

defendant entered a no contest plea to the charge and thereafter appealed from his

conviction. On appeal, the defendant argued that the trial court erred in accepting his no
                                                                                        -13-


contest plea because his indictment was fatally defective in that it charged him with

possessing crack cocaine when he actually possessed powder cocaine. Id. at ¶ 9.

Because the defendant never raised an objection to the indictment in the court below, we

found that he had waived all but plain error for appeal. Id. at ¶ 10.

        {¶ 30} After reviewing the matter, we held that: “Even though defendant's no-

contest plea waived any error or defect in the sufficiency of the state’s evidence or proof

under which defendant was convicted, * * * including any variance between the particular

controlled substance alleged in the indictment and that actually possessed by defendant,

the more fundamental problem in this case is that count two of the indictment charges an

offense that does not exist in the section of the Revised Code charged, R.C.

2925.11(C)(4), or any other.” (Emphasis added.) Id. at ¶ 14. We noted that under

R.C. 2925.11(C)(4)(b), an individual commits fourth-degree felony possession of crack

cocaine if he or she possesses crack cocaine in an amount that “equals or exceeds one

gram but is less than five grams.” (Emphasis added.) Id. at ¶ 18. We then explained

that:

               The problem here is that count two of the indictment charged

        defendant with possession of crack cocaine in an amount more than five

        but less than 25 grams by weight, the quantity which R.C. 2925.11(C)(4)(b)

        applies to possession of powder cocaine. That section does not prohibit

        possession of crack cocaine in that same gross quantity. Therefore, count

        two of the indictment to which defendant entered a plea of no contest fails

        to charge a valid statutory offense.

               Section 10, Article I of the Ohio Constitution guarantees the accused
                                                                                       -14-


      that the essential facts constituting the offense for which he is charged will

      be found in the grand jury’s indictment. * * * The identity of a controlled

      substance involved in a drug offense is an essential element of the crime

      that must be included in the indictment. The omission of that information

      cannot be cured by amendment pursuant to Crim.R. 7(D), because to do so

      would change the very identity of the offense charged.

(Citations omitted.) Yslas, 2007-Ohio-5646, 173 Ohio App.3d 396 at ¶ 19-20.

      {¶ 31} In light of this, we found plain error existed because “[t]he indictment

charged defendant with possessing a particular controlled substance, crack cocaine, that

is not only different from the controlled substance that he actually possessed, powder

cocaine, but in a gross amount that does not constitute an offense under R.C.

2925.11(C)(4)(b).” Id. at ¶ 21. We therefore reversed the defendant’s conviction for

possession of crack cocaine. Id.

      {¶ 32} Pearson attempts to analogize Yslas by claiming that the indictment in the

instant case charged him with an offense that does not exist under the Ohio Revised

Code. Specifically, Pearson claims that under R.C. 2937.99, the offense of failure to

appear as required by recognizance includes the essential element of being placed on an

own-recognizance bond, an element that Pearson claims was absent from the indictment.

For this reason, Pearson claims that the indictment charged him with a non-existent

offense, which resulted in plain error that warrants the reversal of his conviction. We

disagree.

      {¶ 33} Although we agree with Pearson’s claim that R.C. 2937.99 only criminalizes

a defendant’s failure to appear when he is released on his own recognizance per R.C.
                                                                                          -15-


2937.29, see State v. Fusik, 4th Dist. Athens No. 04CA28, 2005-Ohio-1056, ¶ 11; we

nevertheless find that Pearson’s indictment provided sufficient notice of the own-

recognizance element and thus correctly charged Pearson with an existing offense under

R.C. 2937.99. We reach this conclusion because Pearson’s indictment charged him with

violating R.C. 2937.29 and R.C. 2937.99(A)/(B). R.C. 2937.29 provides that an “accused

may be released on his own recognizance” and that “a failure to appear as required by

such recognizance shall constitute an offense subject to the penalty provided in [R.C.

2937.99].” Pursuant to R.C. 2937.99(A), “[n]o person shall fail to appear as required

after having been released pursuant to [R.C. 2937.29]” and “[w]hoever violates this

section is guilty of failure to appear and shall be punished as set forth in division (B) or

(C) of this section.” Section (B) of the statute then goes on to provide that: “If the release

was in connection with a felony charge or pending appeal after conviction of a felony,

failure to appear is a felony of the fourth degree.” R.C. 2937.99(B).

       {¶ 34} Pearson’s indictment closely tracks the foregoing statutory language and

charged the failure-to-appear offense as a fourth-degree felony.             The indictment

specifically alleged that Pearson “did fail to appear as required by recognizance and the

release was in connection with a felony charge or pending appeal after conviction of a

felony.”   Although the indictment did not specifically include the phrase “own

recognizance,” it did refer to a violation of R.C. 2937.29, which pertains solely to releasing

an accused on his own recognizance.           Given the reference to R.C. 2937.29, the

indictment sufficiently included the own-recognizance element and fairly informed

Pearson of the charged offense. See State v. Cassel, 2016-Ohio-3479, 66 N.E.3d 318,

¶ 19 (2d Dist.), citing State v. Buehner, 110 Ohio St.3d 403, 2006-Ohio-4707, 853 N.E.2d
                                                                                            -16-


1162, ¶ 9 and State v. Horner, 126 Ohio St.3d 466, 2010-Ohio-3830, 935 N.E.2d 26, ¶ 45

(“An indictment is sufficient if it contains the elements of the offense charged, fairly informs

the defendant of the charge, and enables the defendant to plead an acquittal or conviction

in bar of future prosecutions for the same offense.”).           Therefore, unlike in Yslas,

Pearson’s indictment charged him with a valid statutory offense.

       {¶ 35} For the foregoing reasons, we are not convinced that the indictment

contained an obvious error for purposes of the plain-error analysis. Even if the absence

of the phrase “own recognizance” in the indictment had been an obvious error, unlike

Yslas, that error did not affect the identity of the charged offense. Moreover, Pearson

failed to argue, let alone demonstrate, that he would not have entered his guilty plea had

the phrase “own recognizance” appeared in the indictment. Therefore, Pearson did not

satisfy his burden to establish that the outcome of the proceeding would have been

different but for the alleged error. Accordingly, for all the foregoing reasons, Pearson

has failed to establish plain error for purposes of reversing his conviction.

       {¶ 36} Pearson’s second assignment of error is overruled.



                                         Conclusion

       {¶ 37} Having overruled both of Pearson’s assignments of error, the judgment of

the trial court is affirmed.

                                       .............


TUCKER, P.J. and DONOVAN, J., concur.
                          -17-




Copies sent to:

Samantha B. Whetherholt
Travis Dunnington
Hon. Nick A. Selvaggio